PELHAM, J.
The defendant was tried on an indictment charging an assault with a weapon, the jury returned a verdict of guilty, and placed the fine at $100, and the court imposed an additional punishment of 30 days imprisonment in the county jail.
The exceptions reserved on the trial to the court’s ruling on the evidence are without merit. The question propounded to the witness Davis manifestly called for a hearsay, self-serving declaration of the defendant, and the court properly sustained an objection to the question, and refused to allow a statement made before the jury as to what defendant expected the answer to be. At most, the matter called for could be no more than an exculpatory declaration of the defendant tnat was no part of the res gestae.—Willimns v. State, 105 Ala. 96, 17 South. 86; Fergeson v. State, 134 Ala. 63, 70, 32 South. 760, 92 Am. St. Rep. 17.
The defendant had been examined as a witness in his own behalf, and proof of his general character was admissible. —Mitchell v. State, 148 Ala. 618, 42 South. 1014; Ross v. State, 139 Ala. 144, 36 South. 718; Fields v. State, 121 Ala. 16, 25 South. 726; Yarbrough v. State, 105 Ala. 43, 16 South. 758; Jones v. Slate, 96 *43Ala. 102, 11 South. 399; Byers v. State, 105 Ala. 31, 16 South. 716; Mitchell v. State, 94 Ala. 68, 10 South. 518.
It was not improper to allow the witness McKinnon to testify to the character of the defendant formed, or ■based on an estimate of how he was regarded or the esteem in which he was held by others who knew him. The witness could form an estimate by what he heard others say, without having a personal acquaintance, and that his- knowledge of the reputation of defendant was limited to what others had communicated by some expression (“what they said”) does not make the question objectionable. Reputation is the estimate in which others hold one, and this can only be made known or communicated by some expression — generally “wnat they say.” There was sufficient evidence to authorize a conviction, and the general charge requested in behalf of defendant was properly refused.
The imposition of an additional punishment by the court of 30 days imprisonment in the county jail was without error. —Code 1907, §§ 6306, 7627; Reid v. State, 53 Ala. 402, 25 Am. Rep. 627; McPherson v. State, 54 Ala. 221; Bibb v. State, 84 Ala. 13, 4 South. 275; Taylor v. State, 114 Ala. 20, 21 South. 947; Martin v. State, 125 Ala. 64, 28 South. 92.
No error being shown by the record, the case will be affirmed.
Affirmed.